Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 19, 1975, upon resentence, convicting him of criminal possession of weapons and dangerous instruments and appliances, as a felony, upon a jury verdict, and imposing sentence. The appeal brings up for review (1) a decision of the same court, dated April 21, 1975, which, after a hearing, denied defendant’s motion to suppress physical evidence and (2) a further decision of the same court, dated April 22, 1975, which denied defendant’s application to preclude the People from cross-examining him, should he testify, with regard to certain convictions. Judgment affirmed. The motion to suppress the gun was properly denied, since there was probable cause for the seizure of the weapon (see People v Oden, 36 NY2d 382, 384; People v Chamberlain, 46 AD2d 981). Likewise, the defendant’s application to preclude the People from cross-examining him as to prior convictions was properly denied. The prior robbery and attempted larceny convictions were clearly relevant on the question of the defendant’s veracity and the prior murder conviction, as a crime of calculated violence, was properly a subject of cross-examination (see People v Sandoval, 34 NY2d 371, 377). The fact that an appeal of the murder conviction was pending is of no moment. The trial court protected the defendant’s interest by precluding inquiry as to specific prejudicial factors concerning those convictions. Finally, the record establishes that the People met its burden of proving the defendant’s guilt beyond a reasonable doubt. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.